Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6 are allowed. The prior art of record fails to disclose the feature wherein the first antenna port pilot and the second antenna port pilot are transmitted in fewer than all of the plurality of symbols of the slot, wherein the first antenna port pilot and the second antenna port pilot are transmitted via exactly four subcarriers, and wherein the first antenna port pilot and the second antenna port pilot include a pseudo-random sequence based on at least a cell ID of the base station; and transmit a primary signal and a secondary signal for cell search, wherein the primary signal and the secondary signal are derived from Zadoff-Chu sequences, and wherein the first antenna port pilot and the second antenna port pilot do not overlap with the primary signal and the secondary signal; wherein the first antenna port pilot and the second antenna port pilot at least in part enable data recovery from the OFDM signal, as recited in claim 1 and similarly recited in claims 3, 5.

Terminal Disclaimer
The terminal disclaimer filed on 7/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,492,194 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. (Pub No.: 2006/0245509) and Kim et al. (Pub No.: 2009/0080385) are show systems which considered pertinent to the claimed invention.

Kim et al. discloses a cell search method, a forward link frame transmission method, an apparatus using the methods, and a forward link frame structure in an Orthogonal Frequency Division Multiplexing cellular system, wherein the time it takes to perform a cell search and the complexity of the cell search can be reduced. The cell search apparatus includes a sync acquirer which receives a signal according to a forward link frame comprising a plurality of sync channel symbols each having different intervals between the adjacent sync channel symbols and achieves synchronization of the sync channel symbols using a sync channel of the received signal, and a boundary detector which detects a frame boundary using an interval pattern between the sync channel symbols, based on the achieved synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KAN YUEN/Primary Examiner, Art Unit 2464